Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zhichong Gu on 11/8/2021
The application has been amended as follows: 
In the Claims:
2. (Original) The method of Claim 1, wherein the peripheral-vision image layer covers the viewer's mid-peripheral vision field region, and wherein the second plurality of image layers further comprises a far-peripheral-vision image layer that has a far-peripheral-vision spatial resolution lower than the peripheral-vision spatial resolution and that covers the viewer's far-peripheral vision field region.  
3. (Original) The method of Claim 1, wherein the peripheral-vision image layer covers the viewer's mid-peripheral vision field region and far-peripheral vision field region, and wherein the second plurality of image layers further comprises a non- vision-field image layer that has a non-vision-field spatial resolution lower than the peripheral-vision spatial resolution and that covers spatial regions depicted in the second omnidirectional image that are outside the viewer's vision field.
5. (Original)  The method of Claim 1, wherein the focal-vision image layer has a focal-vision dynamic range in luminance, and wherein the peripheral-vision image layer has a peripheral- vision dynamic range in luminance that is different than the focal-vision dynamic range in luminance.  
6. (Original)  The method of Claim 1, wherein the focal-vision image layer has a focal-vision color gamut, and wherein the peripheral-vision image layer has a peripheral-vision color gamut that is narrower than the focal-vision color gamut.  
(Original) The method of Claim 1, wherein the focal-vision image layer is encoded with image data of a first peak-signal-noise-ratio (PSNR), and wherein the peripheral-vision image layer is encoded with image data of second PSNR lower than the first PSNR.
10. (Original) The method of Claim 1, wherein the focal-vision image layer comprises a safety region a spatial size of which is dependent on a moving average latency incurred in determining the viewer's view directions by the video streaming server.
13. (Original)  The method of Claim 1, wherein the focal-vision image layer is decoded from a baseline streaming layer and one or more refinement streaming layers in a multi-layer video signal.  
14. (Original) The method of Claim 1, wherein the peripheral-vision image layer is decoded from a baseline streaming layer and zero or more refinement streaming layers in a multi-layer video signal.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483